           Case 1:19-cv-00408-TNM Document 55 Filed 04/02/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL
 DIVERSITY, et al.,

                         Plaintiffs,
                                                     Case No. 1:19-cv-00408 (TNM)
                         v.

 DONALD J. TRUMP, et al.,

                         Defendants.



                                            ORDER

        Upon consideration of the Defendants’ Motion to Dismiss, the pleadings, relevant law,

and related legal memoranda in opposition and support, for the reasons set forth in the

accompanying Memorandum Opinion it is hereby

        ORDERED that the Defendants’ Motion to Dismiss is GRANTED in part and DENIED

in part; it is further

        ORDERED that Counts I, VI, VII, and VIII of Plaintiffs’ First Amended Complaint are

DISMISSED; it is further

        ORDERED that Counts II and IV are DISMISSED, except with reference to Plaintiffs’

claims under the 2019 Consolidated Appropriations Act § 739; and it is further

        ORDERED that President Donald J. Trump is DISMISSED from this action.

        SO ORDERED.
                                                                          2020.04.02
                                                                          17:34:06 -04'00'
Dated: April 2, 2020                                 TREVOR N. MCFADDEN, U.S.D.J.
